Citation Nr: 0117526	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of vision due to 
pink eye.  


REPRESENTATION

Appellant represented by:	P. J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision.  By a 
December 1997 decision, the Board denied entitlement to 
service connection for loss of vision due to pink eye.  The 
veteran appealed that determination to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  The 
Court in its August 2000 decision vacated the Board's 
December 1997 decision and remanded the issue to the Board 
for additional development and readjudication.  


REMAND

As a preliminary matter, it is important to note that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In April 2001, the appellant, through his attorney, submitted 
to the Board additional evidence and argument.  The attorney 
specifically waived initial review by the RO of the 
additional evidence submitted, and also specifically waived 
any further assistance or case development pursuant to the 
VCAA.  The Board notes, however, that the Court, in its 
August 2000 decision, held that the "immediate development" 
provisions of Veterans Benefits Administration (VBA) letter 
20-99-60 were a substantive rule, enforceable in the Court 
against VA.  Consequently, the Court remanded the matter for 
compliance with the VBA Letter 20-99-60 Immediate Development 
duty to request service medical records and VA medical 
records, and for further adjudication, if necessary, 
consistent with its opinion.  

On this basis, this case is remanded to the RO for the 
following actions:  

1.  The RO should take all appropriate 
action to comply with the VBA Letter 20-
99-60, requiring immediate development of 
service medical records and VA treatment 
records which are deemed to be within VA 
control.  In particular, the RO should:

a.  obtain service medical records 
from the veteran's service in the 
Army and in the Florida National 
Guard.  If the RO is unable to 
secure these records, it is 
requested to so indicate in the 
record, and to provide an 
explanation for its inability to 
comply with this request.  

b.  obtain any additional VA 
inpatient or outpatient treatment 
records that have not been 
previously associated with the 
veteran's claims folder.  All 
evidence obtained should be made a 
part of the current record.  

2.  The RO then should review the 
veteran's claim for service connection 
for loss of vision due to pink eye in 
light of the additional development.  If 
the benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




